              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00011-MR-WCM


STEPHEN DOUGLAS PARKER,         )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
CASE FARMS, LLC and GUY         )
PERKINS,                        )
                                )
              Defendants,       )
_______________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion to

Dismiss Count II (Fraud) of the Complaint [Doc. 13] and the Magistrate

Judge’s Memorandum and Recommendation [Doc. 27] regarding the

disposition of that motion.

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendants’ motion and to submit a

recommendation for its disposition.

      On July 29, 2020, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendants’ motion. [Doc. 27]. The parties



     Case 1:20-cv-00011-MR-WCM Document 39 Filed 09/08/20 Page 1 of 2
were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendants’ Motion to Dismiss should be granted

as to Count Two of the Plaintiff’s Complaint.

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 27] is ACCEPTED; the Defendants’ Motion to

Dismiss Count II (Fraud) of the Complaint [Doc. 13] is GRANTED; and

Plaintiff’s fraud claim is DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED.
                               Signed: September 8, 2020




         Case 1:20-cv-00011-MR-WCM Document 39 Filed 09/08/20 Page 2 of 2
